Exhibit 10.4

AMENDMENT NO. 2 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT, (this
“Agreement”) is made as of March 29, 2012, by and among Louis H. Weiss
(“Executive”), Vitamin Shoppe, Inc., a Delaware corporation, (“Parent”) and
Vitamin Shoppe Industries Inc., a New York corporation (the “Company”).

Reference is made to that certain Employment and Non-Competition Agreement by
and between Executive, Parent and Company dated January 15, 2007, as amended by
that certain Amendment to Employment and Non-Competition Agreement dated
December 28, 2007 (the “Employment Agreement”).

WHEREAS, the parties to this Agreement desire to further amend the Employment
Agreement as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. As used in the Employment Agreement the term:

(a) “Parent” is hereby deemed to refer to Vitamin Shoppe, Inc., a Delaware
corporation and successor in merger of VS Parent, Inc. into VS Holdings Inc.;
and

(b) “Company” is hereby deemed to refer to Vitamin Shoppe Industries Inc., a New
York corporation.

2. Section 1 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“Position and Responsibilities. The Executive shall serve as Chief Marketing
Officer of each of Parent and the Company and, in such capacity, shall perform
such duties as are customarily performed by an officer with similar
responsibilities of a company of a similar size, and shall have such power and
authority as shall reasonably be required to enable him to perform his duties
hereunder; provided, however, that in exercising such power and authority and
performing such duties, he shall at all times be subject to the authority of the
President and Chief Operating Officer, the Chief Executive Officer and the Board
of Directors of Parent and the Company. The Executive agrees to devote
substantially all of his business time, attention and services to the diligent,
faithful and competent discharge of such duties for the successful operation of
Parent’s and the Company’s business.”

3. Section 2(A) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, the Company shall pay to the Executive a base salary of $392,070
per annum (such salary as it may be increased from time to time being
hereinafter referred to as the “Base



--------------------------------------------------------------------------------

Salary”). Except as may otherwise be agreed, the Base Salary shall be payable in
conformity with the Company’s customary practices for executive compensation as
such practices shall be established or modified from time to time but shall be
payable not less frequently than monthly. The Executive shall receive such
increases in his Base Salary as the Board of Directors of the Company may from
time to time approve in its sole discretion; provided, however, that the
Executive’s Base Salary will be reviewed not less often than annually, with the
next performance and financial review to occur by March 31, 2013. The
Executive’s Base Salary may not be decreased without his written consent.

4. Section 2(B) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(B) Bonus Compensation. For each calendar year during the term of this
Agreement, the Executive shall be eligible for a cash bonus award (the “Annual
Cash Bonus”) with a target amount of forty five percent (45%) of his then
current base salary pursuant to the Company’s Management Incentive Program
(“MIP”). As currently constituted the MIP is based upon (i) the Company’s
satisfaction of operating objectives specified by the Company’s Board of
Directors each year in its sole discretion, and (ii) individual members of
management’s satisfaction of certain individual operating objectives based upon
their area of responsibility as specified by the Company’s Board of Directors in
their sole discretion. The Executive acknowledges that the Company reserves the
right to change the structure of the Annual Cash Bonus from time to time,
provided that any change will not affect Executive’s ability to receive an
Annual Cash Bonus of up to a target amount of forty five percent (45%) of the
Executive’s base salary. Executive shall be paid his Annual Cash Bonus on or
before March 1st of the calendar year following the year to which such bonus
relates, but in all events on or before March 15th of such year. The parties
acknowledge that the determination of the Annual Cash Bonus for the year in
which the Executive’s employment terminates (and possibly for the prior year)
shall not be known on the date the Executive’s employment terminates, and, if
any, shall be paid by the Company to the Executive not more than thirty
(30) days after the determination thereof, but in all events on or before
March 15th of the calendar year following the calendar year of termination. The
Executive acknowledges and agrees that as required under law or Company policy,
incentive compensation to the extent received based on erroneous information, is
subject to recoupment for a three year period in the event of an accounting
restatement due to material noncompliance by the Company with any financial
reporting requirement under the federal securities laws.”

5. The following sentence is added to the end of Section 2(D) of the Employment
Agreement:

“All reimbursements under this Section 2(D) shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.”

6. Section 2(E) of the Employment Agreement is hereby deleted in its entirety
and replaced with the placeholder title “(E) Reserved.”



--------------------------------------------------------------------------------

7. A new section 2(G) is hereby added to the Employment Agreement, to read in
its entirety as follows:

“(G) Forfeiture and Repayment. The Executive agrees and acknowledges that
amounts and awards payable pursuant to this Agreement or any bonus or incentive
plan are subject to forfeiture and recoupment and may be cancelled without
payment and/or a demand for repayment of any amounts or gains realized may be
made upon the Executive on the basis of the Parent’s or the Company’s forfeiture
and recoupment policies, or on the basis of any of the following circumstances:
(i) if during the course of employment the Executive engages in conduct that is
(x) materially adverse to the interest of the Parent or the Company, which
include failures to comply with the Parent’s and the Company’s written rules or
regulations and material violations of any agreement with the Parent or the
Company, (y) fraud, or (z) conduct contributing to any financial restatements or
irregularities; (ii) if during the course of employment, the Executive competes
with, or engages in the solicitation and/or diversion of customers or employees
of, the Parent or the Company; (iii) if following termination of employment, the
Executive violates any post-termination obligations or duties owed to, or any
agreement with, the Parent or the Company, which includes this Agreement and
other agreements restricting post-employment conduct; and (iv) if compensation
that is promised or paid to the Executive is required to be forfeited and/or
repaid to the Parent or the Company pursuant to applicable regulatory
requirements as in effect from time to time and/or such forfeiture or repayment
affects amounts or benefits payable under this Agreement or other plan or
arrangement.”

8. Section 3 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“3. Term. The term of the Executive’s employment hereunder shall commence on the
Effective Date and shall terminate on March 31, 2013 (the “Initial Term”),
unless earlier terminated as provided in Section 5 of this Agreement. Following
the Initial Term, this Agreement and the Executive’s employment hereunder shall
automatically renew for up to two (2) successive one (1) year periods (each a
“Renewal Term”), unless either the Company or the Executive shall notify the
other in writing not later than sixty (60) days prior to the end of the Initial
Term or the then current Renewal Term that such party elects for this Agreement
and the Executive’s employment hereunder to terminate at the end of the Initial
Term or such Renewal Term, as applicable; provided, however, that each Renewal
Term shall be subject to earlier termination as provided in Section 5 of this
Agreement. For purposes of this Agreement “Termination Date” shall mean the last
day of the Initial Term or any Renewal Term for which the twelve-month period
for such Renewal Term to be canceled by either party has transpired without the
same having been canceled, as applicable.”

9. Section 5(A) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(A) At the Executive’s Option. The Executive may terminate his employment at
any time upon at least ninety (90) days’ advance written notice to the Company.
In such event, the Executive shall be entitled to no severance or other
termination benefits from and after the termination of his employment, except as
provided in Section 5(I) hereof.”



--------------------------------------------------------------------------------

10. Section 5(B) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(B) At the Election of the Company With Cause. The Company may, unilaterally,
terminate the Executive’s employment hereunder “with cause” at any time during
the term of this Agreement upon written notice to the Executive. Termination of
the Executive’s employment by the Company shall constitute a termination “with
cause” under this Section 5(B) only if such termination is for one or more of
the following causes: (i) wrongful misappropriation of Company assets of a
material value; (ii) alcoholism or drug addiction, any of which materially
impairs the ability of the Executive to perform his duties and responsibilities
hereunder or is seriously injurious to the business of the Company; (iii) the
conviction of a felony; (iv) intentionally causing the Company to violate a
material local, state or federal law in any material respect; (v) gross
negligence or willful misconduct in the conduct or management of the Company;
(vi) willful refusal to comply with any significant policy, directive or
decision of the President and Chief Merchandising Officer, the Chief Executive
Officer or the Board in furtherance of a lawful business purpose or willful
refusal to perform the duties lawfully assigned to the Executive by the
President and Chief Merchandising Officer, the Chief Executive Officer and/or
the Board consistent with the Executive’s functions, duties and responsibilities
set forth in Section 1 hereof, in each case, in any material respect, and only
if not remedied within ten (10) days after receipt of written notice from the
Company; or (vii) breach by the Executive of this Agreement, in any material
respect, not remedied within ten (10) days after receipt of written notice from
the Company (including any termination by Executive without notice as required
in Section 5(A)). In the event of a termination “with cause” pursuant to the
provisions of clauses (i) through (vii) above, inclusive, the Executive shall be
entitled to no severance or other termination benefits, except as provided in
Section 5(I) hereof.”

10. Section 5I of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“I At the Election of the Company for Reasons Other than With Cause. The Company
may, unilaterally, terminate the Executive’s employment hereunder at any time
during the term of this Agreement without cause upon five (5) business days
prior written notice to the Executive of the Company’s election to terminate.
Upon any such termination under this Section 5I, the Company shall provide the
applicable Severance Pay as defined and specified in the Parent’s Executive
Severance Pay Policy (the “Policy”), as may be amended from time to time,
payable upon a termination of Executive’s employment by the Company other than
for “cause”, as defined in the Policy, together with the following additional
item:

(i) Subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), until the earlier to occur of (x) a period of twelve (12) months from
the date of termination of Executive’s employment, and (y) the time when the
Executive becomes eligible for insurance coverage offered by any subsequent
employer (the “Insurance Continuation Period”), allow the Executive to continue
to participate in all life, health, disability and similar insurance plans and
programs of the Company to the extent that such continued participation is
possible under the general terms and provisions of such plans and programs, with
the Company and the Executive paying the same portion of the cost of each such
plan or program as existed at the time of the Executive’s termination. In the
event that the Executive’s continued participation in any group plans and



--------------------------------------------------------------------------------

programs is not permitted, then in lieu thereof, the Company shall acquire, with
the same cost of sharing, individual insurance policies providing comparable
coverage for the Executive for the Insurance Continuation Period; provided, that
the Company shall not be obligated to pay for any such individual coverage more
than three (3) times the Company’s cost of such group coverage.”

11. Section 5(D) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(D) At the Election of the Executive for Certain Reasons. The Executive may
terminate his employment upon written notice to the Company if, upon the
occurrence of a Change in Control, as defined in the Policy, or within two years
after a Change in Control, the Executive experiences an Adverse Change in
Status, as defined in the Policy, without his written consent, which is not
remedied within thirty (30) days after which the Executive gives written notice
to the Board of Directors of the same. In order to exercise his right to
terminate his employment under this Section 5(D), the Executive must provide
written notice to the Board of Directors within ninety (90) days of such change.
If the Executive exercises his right to terminate his employment under this
Section 5(D), the Company shall provide the applicable Severance Pay as defined
and specified in the Policy, as may be amended from time to time, payable upon a
termination by the Executive due to an Adverse Change in Status.”

12. The following sentence is added to the end of Section 5(H) of the Employment
Agreement:

“All reimbursements under this Section 5(H) shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.”

13. Section 5(J) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(J) Company’s Obligation. The Company’s obligation to make the severance
payments and provide benefits in each case required under Section 5 is
conditioned upon the Executive’s compliance with (i) the provisions of the
Policy, including without limitation the execution and delivery to the Company
of a general release as provided therein and compliance with covenants set forth
therein, (ii) continued observance in all material respects of the covenants
contained in Sections 6, 7, 8 and 9 of this Agreement, and is subject to
recoupment and forfeiture pursuant to the Parent’s and the Company’s recoupment
and forfeiture policies, as may be in effect from time to time, and as provided
herein.”

14. Section 5(K) of the Employment Agreement is hereby deleted in its entirety
and replaced with the placeholder title “5(K) Reserved.”

15. Section 5(L) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(L) Partial Year Bonus. If the Executive’s employment is terminated pursuant to
either of Section 5(E) or Section 5(F) after more than one-half (1/2) of the
calendar year shall have transpired, the Company shall pay to the Executive at
the time specified below the Fraction



--------------------------------------------------------------------------------

(hereinafter defined) times the portion of the Annual Cash Bonus based upon the
Executive’s salary and maximum bonus percentage at that time that is
attributable to the performance of the Company as a whole, but not any portion
thereof that is attributable to the performance of the Executive and/or a
portion of the Company of which the Executive is a part. Notwithstanding the
foregoing, if (i) the Executive is subject to an alternate Performance-Based
Plan and (ii) the Executive’s employment is terminated pursuant to either of
Section 5(E) or Section 5(F) after more than one-half (1/2) of the calendar year
shall have transpired, the Executive shall be entitled to receive an Annual Cash
Bonus based upon his individual performance in an amount equal to the Fraction
times the bonus that would have been paid under the Executive’s individual
performance criteria for the full fiscal year. The numerator of the Fraction
shall be the number of months (including any fractional month as a full month)
that the Executive was an employee of the Company during such calendar year,
minus six (6), and the denominator of the Fraction shall be six (6). As an
example, if the Executive’s employment with the Company is terminated in the
first week of the tenth (10th) month, the Fraction shall be four-sixths (4/6),
determined as follows: (x) ten (10) minus six (6), divided by (y) six (6). Any
payment on account of a partial year bonus shall be made at the same time as
payment is made to other executives of the Company under the Performance-Based
Plan as stated in Section 2(B) or any alternate plan that is applicable to the
Executive in a particular year. If in connection with or following the
termination of the Executive’s employment the Company shall amend the
Performance-Based Plan and the Executive is entitled to benefits under either of
Section 5(E) or Section 5(F) hereof, the amount of the Annual Cash Bonus to be
paid thereunder shall equal the amount determined under the Performance-Based
Plan (or alternate plan that is applicable to Executive in a particular year) as
the same existed prior to the amendment thereof. If the amount of the
Executive’s bonus determined hereunder prior to multiplying the same by the
Fraction shall be greater than $300,000 (the “Cap”), the amount determined shall
be reduced to the Cap and then multiplied by the Fraction. Any cash bonus
payable under this Section 5(L) shall be paid concurrently with the payment of
bonuses to the Corporation’s other executives, on or after March 1st of the
calendar year following the year to which such bonus relates, but in any event
before March 15th of such year.

16. Section 5(M) of the Employment Agreement is hereby deleted in its entirety.

17. Section 11 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

11. Excise Taxes. Notwithstanding any other provision of this Agreement to the
contrary, if any payment or benefit the Executive would receive from the Company
or Parent under this Agreement or otherwise (including, without limitation, any
payment, benefit, entitlement or distribution paid or provided by the person or
entity effecting the change in control) in connection with a change of control
(the “Total Payments”) (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (b) but for this Section 11, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Executive will be
entitled to receive either (i) the full amount of the Total Payments (taking
into account the full value of the equity awards), or (ii) a portion of the
Total Payments having a value equal to $1 less than three (3) times the
Executive’s “base amount” (as such term is defined in Section 280G(b)(3)(A) of
the Code), whichever of clauses (i) and (ii), after taking into account
applicable federal, state, and local income and employment taxes and the excise
tax imposed by Section 4999 of the Code, results in the receipt by the
Executive, on an after-tax basis, of the



--------------------------------------------------------------------------------

greatest portion of the Total Payments. Any determination required under this
Section 11 shall be made in writing by the independent public accountants of the
Company (the “Accountants”), whose determination shall be conclusive and binding
for all purposes upon the Company and the Executive. For purposes of making the
calculations required by this Section 11, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code. If there is a reduction pursuant to this Section 11
of the Total Payments to be delivered to the Executive, such reduction shall
occur in the following order: (i) any cash severance payable by reference to the
Executive’s base salary or annual bonus, (ii) any other cash amount payable to
the Executive, (iii) any benefit valued as a “parachute payment,” and
(iv) acceleration of vesting of any equity award. This Section 11 shall not
apply, however, to any payment or benefit if the application of
Section 280G(b)(5) of the Code to such payment or benefit results in such
payment or benefit not constituting a parachute payment under
Section 280G(b)(2). For the avoidance of doubt, in the event additional Total
Payments are made to the Executive after the application of the cutback in this
Section 11, which additional Total Payments result in the cutback no longer
being applicable, the Company shall pay the Executive an additional amount equal
to the value of the Total Payments which were originally cutback. The Company
shall determine at the end of each calendar year whether any such restoration is
necessary based on additional Total Payments (if any) made during such calendar
year, and shall pay such restoration within seventy five (75) days of the last
day of such calendar year. For purposes of determining the order of reduction of
amounts payable under the Policy, the order of reduction specified therein shall
govern the reduction of such amounts and, if and to the extent not addressed
therein, shall be reduced in accordance with the foregoing.”

18. Section 13 of the Employment Agreement is hereby amended as follows:

(a) the phrase “,VSI, Parent or Holdings” is hereby deleted and replaced with
the phrase “or Parent” in the second and third lines thereof; and

(b) the phrase “,VSI, Parent and Holdings” is hereby deleted and replaced with
the phrase “and Parent” in the fifth line thereof.

19. Section 21 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

21. “Notices. Unless otherwise stated, all notices hereunder shall be
(i) delivered by hand, (ii) sent by first-class certified mail, postage prepaid,
return receipt requested, or (iii) delivered by overnight commercial courier, to
the following address of the party to whom such notice is to be made, or to such
other address as such party may designate in the same manner provided herein:

If to the Company or Parent:

Vitamin Shoppe Industries Inc.

2101 91st Street

North Bergen, New Jersey 07047

Attention: Chief Executive Officer



--------------------------------------------------------------------------------

with a copy to:

Vitamin Shoppe Industries Inc.

2101 91st Street

North Bergen, NJ 07047

Attention: General Counsel

If to the Executive: to the Executive’s last known address on the records of the
Company.”

20. Section 22 of the Employment Agreement is hereby amended by deleting the
phrase “, Holdings” from the third line thereof.

21. Section 24 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

24. “Use of the Term “Company”. The term Company as used herein shall mean
Company, and/or Parent and any subsidiaries of Parent or Company, unless the
context shall dictate otherwise, and the obligations of Company and Parent
hereunder shall be joint and several.”

22. A new Section 25 is hereby added to the Employment Agreement, to read in its
entirety as follows:

25. Code Section 409A Compliance.

(A) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(B) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment if such payment
or benefit constitutes a “deferral of compensation” under Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such payment or benefit,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service”, such payment or benefit shall not be
made or provided until the date which is the earlier of (i) the first day of the
seventh month following the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been



--------------------------------------------------------------------------------

payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.

I To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
which constitute a “deferral of compensation” under Code Section 409A unless
such release is signed and delivered within sixty (60) days following the date
of the Executive’s termination of employment. In this regard, the Company agrees
to provide the Executive with the form of release required under Section 5(J) no
later than 5 days after the Executive’s termination date. If the foregoing
release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then the following shall apply:

(i) To the extent that any such cash payment or continuing benefit to be
provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”). The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon the Executive’s termination of employment, and any payments made thereafter
shall continue as provided herein.

(ii) To the extent that any such cash payment or continuing benefit to be
provided is “nonqualified deferred compensation” for purposes of Code
Section 409A, then, subject to the delay set forth above in clause (B), if
applicable, such payments or benefits shall be made or commence upon the
sixtieth (60th) day following the Executive’s termination of employment. The
first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon the Executive’s termination of employment,
and any payments made thereafter shall continue as provided herein.

(D) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(E) For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.



--------------------------------------------------------------------------------

(F) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

21. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

22. This Agreement is an amendment to the Employment Agreement, and to the
extent there is a discrepancy between this Agreement and the Employment
Agreement, this Agreement shall control and supersede the Employment Agreement
to the extent of such discrepancy. The Employment Agreement otherwise remains in
full force and effect.

23. This Agreement, the Employment Agreement (as further amended by this
Agreement), and those documents expressly referred to herein embody the complete
agreement and understanding among the parties and supersede and preempt and
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ Louis H. Weiss

Executive: Louis H. Weiss

VITAMIN SHOPPE, INC.
(successor in merger of VS Parent, Inc. into VS Holdings Inc.) By:  

/s/ James M. Sander

Name:   James M. Sander Its:   Vice President and General Counsel VITAMIN SHOPPE
INDUSTRIES INC. By:  

/s/ James M. Sander

Name:   James M. Sander Its:   Vice President and General Counsel